DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15th, 2021 has been entered.
 This action is in response to the amendments filed on January 15th, 2021. A summary of this action:
Claims 1-2, 4, 6-12, 14, 16-18 have been presented for examination.
Claims 1, 11, 16-17 have been amended
Claims 3, 5, 13, 15, 19-20 have been cancelled
The specification is objected to
Claim 14 objected to
Claims 1-2, 4, 6-12, 14, 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-2, 4, 6-12, 14, 16-18 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim 1-2, 4, 6-12, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  United States Department of Energy, US Energy Information Administration, “Capital Cost Estimates for Utility Scale Electricity Generating Plants”, Nov. 2016 in view of Henry Stoll, "Creating Owner's Competitive Advantage Through Contractual Services", 2001, General Electric in view of Chee et al., "Risk Analysis of a Build-Operate-Transfer (B.O.T) Power Plant", 1995, and in further view of Winig, "GE's Big Bet on Data Analytics", Feb. 2016, MITSLoan Management Review”
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 103 Rejection
	The rejection is WITHDRAWN.
	The withdrawal is solely as better prior art has been found that most closely teaches the portions of the presently claimed invention. 		

	The applicant submits (Remarks, page 13):
	First, none of the proffered references teaches or suggests that the CSA to produce the megawatt production level in the inputted geographic region comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a financial incentive payable to the manufacturer for the power production system meeting an operational reliability metric. Stoll is silent as to having a user enter a geographic region and then identifying relevant factors that consist of ambient pressure, moisture, temperature, or a combination thereof for a given geographic region)

	This is not persuasive. 
	Stoll, as cited, is providing a detailed teaching on GE’s CSA’s, the pricing of the CSAs, various factors considered as part of these CSAs.
	Stoll, as cited, teaches that these CSAs are agreements between GE and the operator of the power production system.
	Stoll, as cited, teaches that these CSAs are for power plants to produce a megawatt power production level, e.g. see the Merchant pricing plan section of Stoll on page 8 which provides an example of pricing the CSA in “$/MWH”, i.e. that the owner of the system pays GE some $/MWH hour for the CSA which includes the LTSA/O&M, the long-term service agreement and the operations and maintenances costs, in other words that the owner of the power production system enters into a contract with GE wherein the owner of the system may pay a certain $/MWH produced at the power plant to GE and in exchange GE provides the services, e.g. maintenance, for the power plant. 

	Then see “page 17 col. 2, ¶ 2 and elsewhere (as cited above) teaches “Each of these agreements may include Contractual Performance Provisions…Contractual Performance is a key influence in driving high plant operating output capability, high efficiency, high plant reliability and availability.”, this is an incentive, as per page 10, col. 2, ¶ 2 “Another form of Contractual Performance is Availability and Reliability. The purpose is to provide business incentives …”,  as cited. 

	These contracts obviously have contract performance provisions which provides “business incentives” based on the “reliability and availability” of the plant. In other words, GE agrees to service/maintain the power plant in exchange for some $/MWH as part of a CSA, this CSA includes additional “provisions” in the contract based on “reliability and availability”, i.e. GE provides a guarantee of meeting certain metrics during their servicing of the power plant. 
	In regards to this being a financial incentive – while this may have been obvious from Stoll alone to a person of ordinary skill, also see Winig – which was relied upon for the “financial” part, wherein Winig teaches that GE’s CSAs include a “bonus payment” for when “GE keeps the equipment running at a certain agreed upon threshold”.

	In other words, not only does the prior art teach the claimed invention, the prior art also suggests that the argued claim limitation is already in use in GE’s CSA’s. The claimed invention is obvious over the prior art relied upon, as taken in combination. 
	
In regards to the arguments “user enter a geographic region and then identifying relevant factors that consist of ambient pressure, moisture, temperature, or a combination thereof for a given geographic region)...” this is not what the claim recites, and limitations are not read into the claims from the specification.
The claim recites “receive as input into the one or more risk models the geographic region for installation of the power production system” –this is after the step of identifying the relevant factors, and not before.
And furthermore, Stoll teaches this - Stoll teaches that the “ambient temperature, pressure, humidity” cause a “plant” to have a deviation from the “baseline conditions” (Stoll, page 15) wherein this is “predict[ed]” by an “analysis” (Stoll, page 15) and Stoll also teaches “The primary goal should be to find the optimum balance of cost, risk and value for each plant’s unique set of circumstances.” (page 2 of Stoll).
To better show what this portion of Stoll is teaching, see EIA as relied upon below – EIA provides a table which demonstrates this adjustment for a power plant, i.e. for a given power plant configuration at a given location for a given set of ambient conditions the United States Energy Information Agency has provided an example table of adjusting the performance level of power plants for the given location at the given ambient conditions. 
Stoll is suggesting doing a substantially similar process as this, and this would have been obvious to a person of ordinary skill in the art. 

	  
The applicant submits (Remarks, page 13):
Second, while Zhao mentions a geographic market when explaining prices for electricity, Zhao does not teach or suggest inputting a geographic region anywhere...
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Instead, Stoll, as taken in combination with Chee and Winig were relied upon for this limitation – see page 25 of the final rejection for the citation to Stoll which was relied upon.

The applicant submits (Remarks, page 14):
Further, the claims recite to predict a risk of entering into a contractual service agreement (CSA) to produce the megawatt production level in the inputted geographic region and provide an engineering recommendation. Stoll (or any other proffered reference) doesn't seem to teach or suggest predicting a risk of entering into the CSA and to provide an engineering recommendation to produce the megawatt production level in the inputted geographic region

The applicant’s arguments are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Stoll, as relied upon and as taken in combination, teaches the above features of the claimed invention (i.e. “execute the risk models to derive an engineering recommendation and a commercial recommendation, wherein the commercial recommendation comprises a ... risk assessment of entering into a contractual service agreement (CSA) to implement the configuration of the power production system to produce the megawatt production level in the geographic region...” (Final rejection, page 25). 
	Stoll, as previously relied upon, teaches risk-sharing contracts that are entered into between GE and power production system operators wherein the CSAs are to “reduce risks” for 
	In addition, in regards to the engineering recommendation –see Stoll, as cited, on page 27 of the final rejection – Stoll teaches that as Stoll teaches that GE provides “maintenance recommendations” based on a “detailed analysis” of factors effecting “the reliability of the gas turbine” – the same factors used for the pricing of the CSA in Stoll for the risk model and assessment for the CSA in Stoll are also used for the engineering recommendation.
	In regards to performing a “probabilistic risk assessment” as recited in the claims, i.e. that the risk assessment for entering the contract is a probabilistic risk assessment – see Chee, which was relied upon for this and teaches a probabilistic risk assessment for Build-Operate-Transfer agreements/contracts for power plants (pages 28-29 of the final rejection).
	The prior art, as previously relied upon and as relied upon below in the new grounds of rejection, teaches the claimed invention. 	

 

Regarding the § 101
	The rejection is maintained.
	
	The applicant submits (Remarks, page 9):
Applicant notes that current precedence is that claims that recite elements that integrate, e.g., judicial exceptions, into a practical application by executing certain models, in the instant claims, the risk based models...That is, a practical application is claimed to not only receive inputs but build sophisticated risk models that result in an engineering and a commercial recommendation with probabilistic risk assessments of entering into certain contracts. Such sophisticated program is shown, for example, in the figures with the graphical user interface (GUI) used by a user to enter various data inputs to derives the desired recommendations. It simply cannot be said that the program shown in the figures is an abstract idea.
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
	See MPEP § 2106.04(a)(2), under “Fundamental Economic Practices or Principles” –  “fundamental economic principles or practices include hedging....and mitigating risks” and further recites “An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010” and also recites “The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. In particular, in Alice, the Court concluded that the use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea. 573 U.S. at 219–20, 110 USPQ2d at 1982. In addition, the Court in Alice described 

	The claimed invention is nothing more than an attempt to patent a fundamental economic practice. 
	To clarify:
	The claims recite using “risk models” for a “power production system” to “derive an engineering recommendation and a commercial recommendation”, which, in essence are recommendations on how to mitigate the risk, and furthermore, in addition to this the claims then recite that the “commercial recommendation” “of entering into certain contracts” (see the applicant’s arguments above). This is a fundamental economic practice. 
	
	The applicant’s arguments do not even mention a feature of the “engineering recommendation” but are instead an assertion that the claimed invention is not abstract as the claims recite “risk models that result in ... a commercial recommendation with probabilistic risk assessments of entering into certain contracts.” 
	The applicant’s summary of their claimed invention demonstrates that the  claimed invention is directed to a fundamental economic practice. The claims, as described by the applicant, are merely attempting to use “risk models” for “probabilistic risk assessments of entering into certain contracts”. 
	The claimed invention recites an abstract idea. 

	And the applicant’s assertion that the application of an abstract idea on a system with a processor, as recited in the claims, are “nothing more than an instruction to apply the abstract idea using a generic computer” (MPEP § 2106.05(f)).
	In addition, there are no recitations of the “GUI” in the present independent claims, nor any specific features of this GUI, as the applicant asserts – limitations from the specification are not read into the claims. And in regards to the dependents that recite these features – these GUI features are recited in a general broad manner, there is no specific actual features being claimed that are not merely instructions to apply a fundamental economic practice with a generic computer in a generic fashion. 
Instead, the applicants claimed invention is, as per page 10 of the remarks, merely an “automated system” for implementing a fundamental economic practice, automated by “nothing more than an instruction to apply the abstract idea using a computer”. 
Furthermore, the argument that “That is, a practical application is claimed to not only receive inputs but build sophisticated risk models that result in an engineering and a commercial recommendation with probabilistic risk assessments of entering into certain contracts” is not a “practical application”, this is merely part of a fundamental economic practice (see the final rejection, pages 8-10). 
The “practical application” the claims are drawn towards is in the field of use of “power production system” (final rejection, page 11) and the associated limitations in the claims, however these are “merely generally linking the use of a judicial exception to a particular technological environment or field of use” (final rejection, page 11) as they fail to meaningfully 
In addition, the claims fail to recite any specific steps on how the “risk models” are built, and they fail to limit the claims to any specific “risk models”. Instead, the claims encompass any “risk models” which can be “configured to derive a probability...” as recited in the claims without specific recitations on the actual risk models being used. 
  

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “The method of claim 13”, however claim 13 was cancelled. The Examiner infers that as this claim 14 is parallel to claim 4, that claim 14 should depend upon claim 12 similar to how claim 4 depends upon claim 2. 
The claim is objected to as it is a dependent claim that does not recite what claim it depends upon. 
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 now recites, in part:
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.

The support for this claim comes from the originally filed claims on May 1st, 2017, dependent claim 5.
However, the specification fails to provide proper antecedent basis for this limitation. 
See ¶ 35 which recites “For example, the recommendation 120 may include a list of components for the gas turbine 12, the...” – this paragraph was not fully recited, i.e. the paragraph appears to be a partial, incomplete paragraph. The Examiner infers that this paragraph was intended to finish with the subject matter of original dependent claim 5. The Examiner notes that the original claims are considered as part of the original disclosure, and as such the specification may be amended to include the language of the original claims, e.g. such as this list. 
As such, the specification is objected to. There is a lack of proper antecedent basis for the claim terms, and additionally there is an informality in the specification. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-12, 14, 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is treated as representative, claims 11 and 17 recite similar subject matter and are rejected under a similar rationale as claim 1.

Claim 1 recites, in part:
identifying, via a processor executing an application, relevant factors related to a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system, where the relevant factors consist of ambient pressure, moisture, temperature, or a combination thereof for a given geographic region;
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. 

This claimed combination is not described in such a way by the instant specification that a person of ordinary skill would have recognized that the applicant was in possession of the claimed invention. 
As per MPEP § 2163.02: “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." 
 
The claims limit the scope of “relevant factors” by the use of the phrase “consist of” to exclude any other relevant factors, see ¶ 28 in the instant specification for a listing of relevant factors considered in the disclosure. 
Specifically, in the listing in ¶ 28 these include “age of the components (e.g., in fired hours), operator for the power production system 10 (e.g., utility)”.
In addition, these disclosed relevant factors also include “number of certain components (e.g., fuel nozzles, combustors, electrical generators), type of the components 
¶ 28 in the instant specification discloses a broad range of “relevant factors” that are used for the disclosed invention, whereas the present claims limit the relevant factors to the particular factors of “pressure, moisture, temperature”. One of ordinary skill would not recognize from the disclosure that the invention was limited to such a scope, i.e. that the disclosed invention would have been limited to only using these recited particular relevant factors. 
See MPEP § 2163, which recites in part: “a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species”.
The claimed invention is recites only using the “relevant factors” of “ambient pressure, moisture, temperature, or a combination thereof” for a “risk model” for deriving “a probability of achieving a performance level for the configuration”.
This excludes the scope of using the other relevant factors, such as any and all factors related to the “components” of the generator, as these are disclosed in the specification to be other relevant factors that are not in the group of ““ambient pressure, moisture, temperature, or a combination thereof”.

The only other recitation of the claimed “factors” in the disclosure is in ¶ 34, however this is merely part of the “configuration” of the power plant, however ¶ 34 is merely conveying a similar disclosure as ¶ 28.
	One of ordinary skill would not have recognized that the applicant was in possession of the claimed inventions present scope from the disclosure, either as cited above or any other portion of the disclosure. 
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The Examiner uses claim 1 as representative of independent claims 1, 11, and 17. Claims 11 and 17 are rejected under a similar rationale as claim 1. 

Regarding step 1
	The claimed invention is directed towards the statutory categories. Claim 1 is directed towards a machine, claim 11 is directed towards a process, and claim 17 is directed towards an article of manufacture. 

Regarding step 2A, prong 1 
The claimed invention recites an abstract idea under the grouping “certain methods of organizing human activity”, the sub-grouping “fundamental economic principles or practices” (MPEP § 2106.04(a)). 
This is a fundamental economic practice. 
Claim 1 recites the following steps of a fundamental economic practice: 
	identify relevant factors related to a configuration …
	build one or more risk models configured to derive a probability of achieving a performance level for the configuration based on the relevant factors…;
	receive as input into the one or more risk models …; and 
execute the risk models to derive an engineering recommendation and a commercial recommendation, wherein the commercial recommendation comprises a probabilistic risk assessment of entering into a contractual service agreement (CSA) to implement the configuration…, wherein the CSA comprises an agreement between an operator … and a manufacturer … detailing a financial incentive payable to the manufacturer for …meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the probabilistic risk assessment of entering into the CSA, 

The claimed method is directed towards monopolizing the fundamental economic practice of mitigating risk by providing a recommendations based on modelling the risk. 
	To summarize the abstract idea using the applicant’s intended claim scope: “not only receive inputs but build ... risk models that result in an engineering and a commercial recommendation with probabilistic risk assessments of entering into certain contracts” (Remarks, Jan. 15th, 2021, page 10). This is a fundamental economic practice.

As such, the claimed invention is directed towards the abstract idea of organizing human activity using fundamental economic practices for mitigating risk. 

Regarding step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
	See MPEP § 2106.04(d): “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
	The additional limitations fail to impose a meaningful limit on the judicial exception. 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 

	Representative claim 1 recites the additional elements of:
	A system comprising:
	a processor configured to execute an application to: 
… a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system; wherein the relevant factors consist of ambient pressure, moisture, temperature, or a combination thereof for a given geographic region;
	… wherein the performance level comprises a megawatt production level;
	…the geographic region for installation of the power production system; and 
…the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system ….
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.
	
The claims recite elements/limitations that are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These elements/limitations are below:
Claim 1 - Regarding the use of a generic computer, the following elements/limitations are merely using a generic computer to execute an abstract idea: A system comprising: a processor configured to: execute an application to:

Claim 11 - Regarding the use of a generic computer, the following elements/limitations are merely using a generic computer to execute an abstract idea: via a processor executing an application

Claim 17 - Regarding the use of a generic computer, the following elements/limitations are merely using a generic computer to execute an abstract idea: A non-transitory computer readable medium, comprising instructions that when executed by a processor, cause the processor to... by executing an application


	The following limitations are merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	… a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system; wherein the relevant factors comprise ambient pressure, moisture, temperature, or a combination thereof;
	… wherein the performance level comprises a megawatt production level;
	…a geographic region for installation of the power production system; and 
…the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system ….
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.


	This fails to integrate a practical application as these elements and limitations, when taken in combination with the other features of the claimed invention, are merely applying the fundamental economic practice to a power production system. They do not provide any limitations that would meaningfully limit the method of the fundamental economic practice, outside of merely providing instructions to apply it to a field of use.
	Furthermore, nothing instant specification provide any clarification that the application of the fundamental economic practice to a power production system would have any meaningful requirements. For example, ¶ 32 merely recites that the “risk models may include mathematical models” with inputs and outputs, i.e. the risk models are applied to the power production system, but they could be applied to any other system. The instant specification conveys that the “risk models” as used in the claimed invention are merely applying a fundamental economic practice for mitigating risk to the data from a power production plant, i.e. the claimed invention is merely generally linking the use of a judicial exception to a particular technological environment or field of use. 


Furthermore, the following limitations are also considered as merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this is merely an insignificant post-solution activity, e.g. printing or downloading generated menus:
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.
The above limitation is “not nominally or tangentially related to the invention” (MPEP §2106.05(g), as this limitation is merely an “extra-solution activity” that is “incidental to the primary process or product that are merely a nominal or tangential addition to the claim” (MPEP §2106.05(g)).
These lists are merely a nominal or tangential addition to the claim – there is no recitation in the claims for how the “risk models” would specifically be used to generate these lists, nor is there any recitation of even generating/creating these list – these lists are merely an insignificant, nominal, tangential addition to the claims as an extra-solution activity. 
Furthermore, the claims do not even recite that the “first list” or “second list” is even generated by the risk model, instead the scope of the claim even additionally encompasses mere data gathering (MPEP §2106.05(g)) as the extra-solution activity, under the broadest reasonable interpretation. E.g., the claimed inventions “engineering recommendation” comprising these lists would encompass, under the BRI, nothing more than retrieving the lists from a database, e.g. for a given configuration, and for the given relevant factors, the claim scope encompasses merely gathering the lists to put them in the engineering recommendation. 

As such, the claims do not recite any limitations and/or elements that meaningfully integrate a practical application. The claimed invention is directed towards a fundamental economic practice of risk mitigation. 

Regarding step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The claims recite elements/limitations that are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These elements/limitations are below:
Claim 1 - Regarding the use of a generic computer, the following elements/limitations are merely using a generic computer to execute an abstract idea: A system comprising: a processor configured to: execute an application to:

Claim 11 - Regarding the use of a generic computer, the following elements/limitations are merely using a generic computer to execute an abstract idea: via a processor executing an application

Claim 17 - Regarding the use of a generic computer, the following elements/limitations are merely using a generic computer to execute an abstract idea: A non-transitory computer readable medium, comprising instructions that when executed by a processor, cause the processor to... by executing an application


	The following limitations are merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	… a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system; wherein the relevant factors comprise ambient pressure, moisture, temperature, or a combination thereof;
	… wherein the performance level comprises a megawatt production level;
	…a geographic region for installation of the power production system; and 
…the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system ….
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.

	This fails to amount to significantly more as these elements and limitations, when taken in combination with the other features of the claimed invention, are merely applying the fundamental economic practice to a power production system, i.e. these limitations are merely generally linking the abstract idea to a particular technological environment/field of use. 
	To clarify for the limitations regarding the “list” of the “engineering recommendation”: These limitations do not place any limitation on how these lists are generated in a manner 

Furthermore, the following limitations are also considered as merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this is merely an insignificant post-solution activity, e.g. “printing or downloading generated menus” (MPEP § 2106.05(g)):
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.
The above limitation is “not nominally or tangentially related to the invention” (MPEP §2106.05(g), as this limitation is merely an “extra-solution activity” that is “incidental to the primary process or product that are merely a nominal or tangential addition to the claim” (MPEP §2106.05(g)).
The above limitation is merely an insignificant application of the abstract idea, i.e. the claimed limitation above merely is reciting that a first list and/or second list is part of the These lists are merely a nominal or tangential addition to the claim – there is no recitation in the claims for how the “risk models” would specifically be used to generate these lists, nor is there any recitation of even generating/creating these list – these lists are merely an insignificant, nominal, tangential addition to the claims as an insignificant application of the abstract idea.
Furthermore, the claims do not even recite that the “first list” or “second list” is even generated by the risk model, instead the scope of the claim additionally even encompasses mere data gather (MPEP §2106.05(g)) as the extra-solution activity, under the broadest reasonable interpretation. E.g., the claimed inventions “engineering recommendation” comprising these lists would encompass, under the BRI, nothing more than retrieving the lists from a database, e.g. for a given configuration, and for the given relevant factors, the claim scope encompasses merely gathering the lists to put them in the engineering recommendation. 

In addition, the following limitations are also consider well-understood, routine, conventional activity (MPEP §2106.05(d)): 
	identify relevant factors related to… a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system; wherein the relevant factors comprise ambient pressure, moisture, temperature, or a combination thereof;
	… wherein the performance level comprises a megawatt production level;
…a geographic region for installation of the power production system; and 
…the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system ….
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.

The following limitations are merely part of the well-understood, routine, and convention activity of financial assessments for electricity generating plants:
	identify relevant factors related to… a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system; wherein the relevant factors comprise ambient pressure, moisture, temperature, or a combination thereof;
	… wherein the performance level comprises a megawatt production level;
	…a geographic region for installation of the power production system; and
	For evidence of this, see the United States Department of Energy, US Energy Information Administration, “Capital Cost Estimates for Utility Scale Electricity Generating Plants”, Nov. 2016. Page 1, ¶ 1, “The current and future projected cost and performance characteristics of new electric generating capacity are critical inputs into the development of energy projections and analyses”
	The above limitations are merely part of the activity of determining future projected cost/performance characteristics for a power plant.
	Then see page 2-4 § 2.4 for “local capacity adjustment” which teaches that “adjustments were made for regional ambient conditions” of CT power plants, wherein “CT” is combustion turbine (page ix), e.g., gas turbines. § 2.4 teaches that the “local capacity adjustment” [example of a megawatt production level] is adjusted based on the “ambient” “temperature”, “pressure”, and “humidity” for a geographic region – see table 2-4 for a regional breakdown.
	A portion of table 2-4 is reproduced below: 

    PNG
    media_image1.png
    358
    1193
    media_image1.png
    Greyscale

	Further, see § 2.4, last paragraph – “Table 2-4 provides the aggregate capacity  adjustment for each location, which provides regional differences related to capital costs 
	As per the United States EIA, the following are well-understood, routine and conventional activities:
	identify relevant factors related to… a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system; wherein the relevant factors comprise ambient pressure, moisture, temperature, or a combination thereof;
	… wherein the performance level comprises a megawatt production level;
	…a geographic region for installation of the power production system; and
	These limitations are merely the well-understood, routine, and conventional activity of identifying the relevant factors for power plant financial assessment, e.g. such as using this well-understood, routine, and conventional activity for pricing for a contract for power plant. In other words, for a given power plant nominal/baseline performance level, e.g. a generic power plant, the above limitations merely encompass the well-understood, routine, and conventional activity of adjusting the performance level based on these relevant factors and then using this adjustment for a financial assessment of a power plant in a specific geographic region. 
	For more clarification, see § 2.6.1 “In addition to the base Cost Estimate provided for the given technology, specific regional cost differences were determined. Regional costs for 64 unique locations in the U.S. were analyzed. Eleven subcategories were used (depending on the , which included a risk sharing between the project owner and project construction contractor that, based on our experience, would be required in typical financing markets.”

In addition, also see Jones et al., “Economic and Technical Considerations for Combined-Cycle Performance-Enhancement Options”, GE Power Systems, GER-4200, published on “10/00” [October 2000] – see exhibit 1A which provides a “COE summary” for varying scenarios including the ambient temperature and pressure, i.e. this is providing a COE, “cost of electricity...during non-peak periods” (page 3, col. 1, ¶ 1) wherein “After having established baseline peak and nonpeak period performance levels for the various power-enhancement alternatives, a COE analysis technique is applied to determine alternatives that would afford the best overall life-cycle benefit. In addition to including both peak and non-peak performance levels, the COE model includes the split between annual peak and non-peak operating hours, the premium paid for peak power generation capacity, the cost of fuel, plant capital cost, the incremental capital cost of the enhancements and the cost to operate and maintain the plant. This COE model is then used to determine the sensitivity of a given power-enhancement alternative with respect to the economic parameters included within it.” (page 3, col. 1, ¶2) wherein this output summary also includes a “potential risk” evaluation – see page 23, section “Results” for more clarification on the “risk” and see exhibits 2 and 3. 



    PNG
    media_image2.png
    1001
    1243
    media_image2.png
    Greyscale


In addition, see Stoll, “Creating Owner’s Competitive Advantage through Contractual Services”, 2001, General Electric, see , pages 14-15, section "Plant Performance Monitoring" which teaches that in order to maximize "plant performance and owner operating income" the "contractual services team" compares current plant performance with a baseline wherein in order to "predict how the plant would be operating at baseline conditions" performs an 

In summary, the following limitations are merely part of the well-understood, routine, and convention activity of financial assessments for electricity generating plants:
	identify relevant factors related to… a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system; wherein the relevant factors comprise ambient pressure, moisture, temperature, or a combination thereof;
	… wherein the performance level comprises a megawatt production level;
	…a geographic region for installation of the power production system; and
These limitations recite nothing more than the activity a nominal performance level of a power plant to account for the local ambient conditions, which is a well-understood, routine, and conventional activity as part of well-understood, routine, and conventional financial assessments for power plants.  

In addition, the following limitation is additionally merely part of the well-understood, routine, and convention activity of providing a list of components/subsystems based on fired hours/some reliability measure:
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.
For evidence of listing components in a gas turbine based on “an operating life below a number of fired hours” and “having a reliability below a reliability measure”, “or a combination” thereof, see:
Zhao, “AN INTEGRATED FRAMEWORK FOR GAS TURBINE BASED POWER PLANT OPERATIONAL MODELING AND OPTIMIZATION”, Georgia Institute of Technology, PhD Dissertation,  2005, page 103 – “A natural approach to consider the aging rate in the industry uses maintenance factors, which include factored fired hours and factored starts. Both factored fired hours and factored starts or a combination of them can be used as the equivalent age of the system. The formulas to determine maintenance factors are given in Equation (3.6) and Equation (3.7)....Statistical regression analysis can therefore be performed once the factored fired hours and factored starts are defined. Estimation of reliability distribution parameters can be achieved using techniques such as the “maximum likely method”.” and then see page 105 “In the study it is more likely to be defined as system age, i.e. factored fired hours, or actual fired hours.” and then see figure 6.1 on page 204 – the reliability of each component in the system is based on the “fired hours” for each component, and a list is provided using this, e.g. every 12,000 fired hours the components/subsystems of “fuel nozzles”, “combustion liners”, and “transition pieces” 
    PNG
    media_image3.png
    435
    583
    media_image3.png
    Greyscale

Stoll, “Creating Owner’s Competitive Advantage Through Contractual Services”, 2001, page 15, teaches a "database" [list] is used to track "parts" in the "gas turbine" wherein the list includes tracking the "fired hours", wherein page 5, col. 2, ,¶ 1 teaches "Fired hours also 
Jones, “Economic and Technical Considerations for Combined-Cycle Performance-Enhancement Options”, 2000, glossary of terms “variable expenses. Costs in producing electricity that are a function of how many hours the plant is operated (fuel, maintenance that is fired hours dependent and consumables”
As such, the claim limitation of:
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list.
is merely the well-understood, routine, and conventional activity of listing components/subsystems of a gas turbine by the “fired hours”, or by some “reliability measure” such as one based on “fired hours”. One of ordinary skill would have well-understood that the reliability/lifetime of components in a gas generator is based on “fired hours” and furthermore would have found it well-understood, routine, and conventional to list components in the gas turbine based on “fired hours”, “a reliability measure”, or some combination thereof such as in a preventative maintenance schedule. 
As demonstrated by the evidenced cited above, as well as the addition prior art that has been made of record, the claimed limitation above is well-understood, routine, and conventional, e.g. the claim encompasses providing a maintenance schedule/list based on “fired hours” and/or some “reliability measure”, as is well-understood, routine, and convention in the industry. 

In addition, the limitation of:
…the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system ….
is merely the well-understood, routine, and conventional activity of using/having/creating contractual service agreements being used for power generation/production.


Jones, “Economic and Technical Considerations for Combined-Cycle Performance-Enhancement Options”, October 2000, GE Power Systems – see the section “Performance-Enhancement Case Study” which starts with The economic analysis of performance enhancement alternatives is highly dependent upon plant configuration, capacity factor, expected electricity price duration curves and fuel cost....”, see exhibits 1-3
Economist Intelligence Unit, “Managing the risk in renewable energy”, 2011, from the Economist – see page 22 “When power producers transfer risk, it is not exclusively to insurers. Many say they transfer operational risk onto suppliers of hardware, such as wind turbine manufacturers. For example, a service agreement might guarantee the utility a minimum availability, such as 97% availability over a 15-year period. Manufacturers receive a fee per kilowatt hour (kwh) generated, in return for which they carry out maintenance and repair. This transfers operational risk and mitigates the potential for earnings volatility caused by downtime. One industry executive who uses such contracts is Mr. Musick of 8KU Renewables. “We try to transfer all the operational risks to the turbine manufacturer by negotiating long-term service contracts,” he says. “It’s a 15-year service contract with very, very transparent pricing—more or less one euro cent per produced kilowatt hour per year.”
United Nations Environment Programme, “Financial Risk Management Instruments for Renewable Energy Projects”, 2004 – see page 25 ¶ 2-3 – “A possible solution may lie in the contractual arrangements that are used in parts of Europe for wind energy projects. Some of the large turbine manufacturers now offer Contractual Service Agreements (CSAs) which guarantee the technical availability of the system over the term of the financing agreement. Manufacturers receive payment per kilowatt hour generated, in return for which they guarantee to cover all maintenance and repair costs, including possible replacement of expensive components such as rotor blades, gearboxes or generators. This type of service agreement can provide greater confidence to underwriters that the technology and operating and maintenance risks associated with wind energy projects are being better managed, which could assist in creating greater capacity and broader coverage with reduced premiums.” 

Also see the additional evidence relied upon below in the § 103 which shows that GE uses CSAs, and has been using them since at least 2000 – the use of CSAs in the power industry in the manner claimed is a well-known, routine, and convention activity of offering contractual services in the power industry. 

	The claimed invention merely recites an abstract idea, this abstract idea does not integrate a practical application, nor does it contain any elements/features which amount to significantly more. 

Regarding the dependent claims
Claim 2 recites “a second agreement…”. This is merely another step in the fundamental economic practice, i.e. these are terms and conditions of a contract. Parallel claims 12 and 18 are rejected under a similar rationale. 
Claim 4 recites that the “commercial recommendation comprises an expected monetary impact, an expected exposure impact, or a combination thereof, of entering into the CSA”. This is merely reciting aspects of the fundamental economic practice of entering a contract to mitigate risk based on a risk model and/or assessment. Parallel claim 14 is rejected under a similar rationale. 
Claim 6 recites “identify relevant factors related to the configuration of the power production system based at least on the fleet data, a depot data, an economic data, a historical risk data, or a combination thereof”. This is merely reciting the data used to apply the fundamental economic practice. The claimed invention place no limitations on how this data would be used in a manner that is not merely applying a fundamental economic practice.  In other words, this claim is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 7 recites “wherein the risk models comprise econometric models, physics-based models, statistical models, artificial intelligence (AI) models, or a combination thereof”. These are merely various risk models used in the fundamental economic practice. The claimed invention does not recite how these risk models would be used in a specific fashion for applying the fundamental economic practice to a practical application. In other words, this claim is merely a listing of risk-models that may be used to achieve the functionality of a fundamental economic practices, i.e. this claim merely recites a fundamental economic practice. The Examiner additionally notes this claim only requires a single one of these embodiments. 
Claim 8 recites “wherein the configuration of the power production system comprises the gas turbine system …” This claim merely recites limitations to apply the fundamental economic practice to the field of a power production system. The claim does nothing to integrate the field into the claimed invention, as it merely sets forth a configuration of the power production system, not how the configuration would actually require the use of a fundamental economic practice in any specific way. In other words, this claim is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 9 recites “execute the risk models via a risk optimizer system configured to execute multiple scenarios comprising multiple CSA scenarios, multiple equipment options, or a combination thereof, to identify a contract that has a least risk”. This claim merely recites a fundamental economic practice to determine the lowest risk contract. In other words, the contract is selected to mitigate, i.e. lower, the risk. The use of “multiple scenarios” as set forth in the claim is a fundamental economic practice of mitigating risk
Claim 10 recites “wherein the risk optimizer system comprises a graphical user interface (GUI)…” and recites aspects of this GUI. These are mere instructions to apply a fundamental economic practice with a generic computer in a generic fashion. The claim places no limitations on how the various recited elements of the GUI actually are used in the claimed invention, nor any details on what the various sections comprise. E.g., these sections, as claimed, would merely encompass a paper form to be filled out during the practice except for the recitation of generic computer components executing this claim. None of the required elements of the claim recite any meaningful limitations, i.e. the claim only recites Parallel claim 16 is rejected under a similar rationale. 

The claimed invention is directed towards an abstract idea of a fundamental economic practice and fails to integrate the judicial exception into a practical application, and fails to recite any additional elements that amount to significantly more than the judicial exception. 
	The claimed invention is not patent eligible. 
	As stated above, independent claims 11 and 17, and the respective dependents of these claims, are rejected under a substantially similar rationale as used for claim 1, and the dependents thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-2, 4, 6-12, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  United States Department of Energy, US Energy Information Administration, “Capital Cost Estimates for Utility Scale Electricity Generating Plants”, Nov. 2016 in view of Henry Stoll, "Creating Owner's Competitive Advantage Through Contractual Services", 2001, General Electric in view of Chee et al., "Risk Analysis of a Build-Operate-Transfer (B.O.T) Power Plant", 1995, and in further view of Winig, "GE's Big Bet on Data Analytics", Feb. 2016, MITSLoan Management Review”

Regarding Claim 1
EIA teaches: 
	A system comprising: (EIA, see pages 1-6, specifically page 6 – this is a report on the modelling used for “EIA electric market projections”, including the “the projected evolution of capital costs over the modeling horizon”, this is obviously a computer-implemented system) 
	a processor configured to execute an application to:
	identify relevant factors related to a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system, wherein the relevant factors consist of ambient pressure, moisture, temperature, or a combination thereof for a given geographic region; (EIA, see page 2-4 and table 2-4 – this teaches that for CT power plants, e.g. gas turbines, the performance/capacity of the power plant is adjusted “for regional ambient conditions”, i.e. the system identifies the regional ambient conditions as relevant factors and determines an “adjustment” for these conditions for see table 2.4 which provides a breakdown by cite/state [example of a geographic region] for a “capacity adjustment” for various gas turbine technologies, and in regards to the fleet data –see page 3 the bullet point “Financing” – “EIA determines the cost of capital required to build new power plants by calculating a weighted average cost of capital using a mix of macro‐economic parameters determined through EIA’s modeling and an assumed capital structure for the electric power industry.”, i.e. this is based on averaged fleet data)
	build one or more ... models configured to derive a probability of achieving a performance level for the configuration based on the relevant factors, wherein the performance level comprises a megawatt production level; (EIA, see § 2.4 as cited above, then see § 2.6 and 2.6.1 – the “capital cost” of a power plan is developed “based on a generic facility of a certain size (capacity) and configuration, and assuming a non-specific U.S. location with no unusual location impacts” and then “In addition to the base Cost Estimate provided for the given technology, specific regional cost differences were determined.”, in other words the capital costs for building a facility are determined wherein the costs are determined by a model which predicts the performance level for a configuration based on the relevant factors of the ambient conditions, the probability of the performance level from this model is obviously 1, i.e. the system outputs, for a given configuration in a given geographical region for a given set of ambient conditions the performance level for the configuration of the power plant wherein there is a probability of 1 of achieving this performance level
receive as input into the one or more risk models the geographic region for installation of the power production system; (EIA, see citations above – the models include the “unique location” for the plant, e.g. “Washington D.C.” or the like) 
	and execute the risk models to derive an...and a commercial recommendation, wherein the commercial recommendation comprises a ... risk assessment of entering into a contractual service agreement (CSA) to implement the configuration of the power production system to produce the megawatt production level in the geographic region, (EIA, § 2.6.1 – “It should be noted that an EPC (turnkey) or equipment supply/balance of plant, as applicable to a given technology, contracting approach was assumed for each of the technologies, which included a risk sharing between the project owner and project construction contractor that, based on our experience, would be required in typical financing markets.”, i.e. the capital cost estimation that is output from the model is an example of a commercial recommendation for the configuration, wherein this recommendation includes an assumption of a “risk sharing” contract/agreement between the “owner” and the “contractor” [e.g., the manufacturer of the gas turbine] – it would have been obvious that a “risk sharing” contract/agree that “would be required in typical financing markets” would have included a risk assessment for the “risk sharing” agreement)

EIA does not explicitly teach:
	risk models...
... derive an engineering recommendation ...
	probabilistic risk assessment 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a financial incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the probabilistic risk assessment of entering into the CSA, 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. 

Chee teaches: 
risk model configured to derive a probability (Chee, abstract, teaches using a “software” [computer-implemented method, comprising a processor and memory], to analyze the risk of a power plant by using at least “probability analysis” such as “Monte Carlo Simulation”, further see the introduction on page 275 which teaches this is for Build-Operate-Transfer agreements/contracts, see sections 3-4 for an overview, specifically see page 277 # f which teaches that “O&M” costs are part of the model)
probabilistic risk assessment… (Chee, as cited above, teaches analyzing the risk of a new power plant for a contract, see section 5.2.1 ¶ 1 which teaches using a “sensitivity analysis” with the probabilistic risk model to “assess the impact” of a “change in the risk variable” on the in other words Chee’s system conducts a risk assessment by means of a sensitivity analysis to determine how a change in a risk variable would affect the risk/reward ratio of a power plant, for more details on the risk analysis technique see section 3 specifically)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA on a system for estimating costs for power plants with the teachings from Chee on using probabilistic risk modelling for power-plants to assess the risk of various factors on the net present value of the power plant. The motivation to combine would have been that building power plants that building power plants is a high-risk endeavor which is measured by “discounted cash flow rate” (Stoll, page 1, col. 2 , ¶ 3), and the system in Chee would have allowed for the risk-sharing contracts of Stoll to be more accurately priced for the risks involved (Chee, section 4, provides a “Cash flow model” for determining the “project cash flow” that is “discounted”, i.e. time/risk adjusted), as Chee’s system models the various risks for a power plant for a cash flow analysis. 

EIA, as modified by Chee above, does not explicitly teach:
... derive an engineering recommendation 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a financial incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the probabilistic risk assessment of entering into the CSA, 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. 

Stoll teaches: 
... derive an engineering recommendation ( Stoll, page 4-5, section “GE Maintenance Cost factors”, ¶ 1 which teaches that “GE maintenance recommendations [engineering recommendations] are based on a “detailed analysis” of factors effecting the “reliability of the gas turbine”, for more clarification see page 6, col. 1  - wherein, as part of a CSA see page 15 – GE provides a “Parts database” “In response, GEII is populating a Parts Database, which keeps track of each serialized hot gas and combustion system part in the gas turbine. Each part has its exposure characteristics tracked as it moves from one operating year to the next, including insertion date, fired hours, starts, trips, fuels, current unit name and part location within the unit. Also attached to each part is a data base pointer to the shop inspection and repair reports. Figure 18 illustrates a part condition repair report for a combustion liner.” and see figure 18 – this is an example of an engineering recommendation wherein this shows the risk “severity” associated with each component in the turbine, the risk “severity” obviously being based on the risk models)

    PNG
    media_image4.png
    325
    959
    media_image4.png
    Greyscale
 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a ... incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the ... risk assessment of entering into the CSA,  (Stoll, see the introduction – this is an article describing “GE’s Contractual Services”, i.e. see page 3 – this article is for GE’s contractual service agreements wherein GE’s CSA are a “risk mitigation tool” for the owner of a power plant to share/mitigate the risk of operating the power plant to the manufacturer, i.e. GE – then see page 8 for the “Merchant Plant Pricing” which describes the pricing structure of these contracts, e.g. the pricing “incorporates $/fired hour and $/MWH” and various other “provisions” wherein figure 3 shows that this is for “risk sharing” [EIA, § 2.6.1, assumes using “risk sharing” agreements for pricing, e.g. such as the ones described in Stoll], also see the “Conclusions” on pages 16-17 for a brief summary, teaches that GE [manufacturer of power production system] uses risk modelling/assessments to enter contracts with plant operators in order to “reduce risks” [i.e., mitigate/transfer risk], wherein the i.e. this is for creating a risk-sharing contract between GE and the operator of the power plant wherein the processing of determining the CSA includes pricing the CSA based on a risk assessment
wherein page 17 col. 2, ¶ 2 and elsewhere (as cited above) teaches “Each of these agreements may include Contractual Performance Provisions…Contractual Performance is a key influence in driving high plant operating output capability, high efficiency, high plant reliability and availability.”, this is an incentive, as per page 10, col. 2, ¶ 2 “Another form of Contractual Performance is Availability and Reliability. The purpose is to provide business incentives …”, e.g. see page 8, “Merchant pricing plan” which teaches that the “pricing” includes “availability”, in summary Stoll teaches using risk-management and risk analysis techniques to determine the terms and conditions for a risk-sharing contract between the power plant operator and GE, i.e. as per Stoll, page 17, col. 2, ¶ 3 “In conclusion, Contractual Services is bringing these products and service to owners to change the focus from minimum price to maximum value by aligning the risk/reward goals. GE’s Contractual Services offers creative, contractually fixed price maintenance/ operation/ availability/ performance services to fuel this business partnership and create owners competitive advantage”, 
in regards to the pricing change - Stoll, page 3, col. 1, ¶ 3 to page 3, col. 2, ¶ 3 teaches that the contracts aligns the risk-reward goals including “price” by reducing the risk of “future price uncertainty” [i.e. CSA’s are based on risked modelling], further see page 8, col. 2, ¶ 2 teaches that the “contract pricing” is based on the risk model’s analysis of factors such as “fired 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. (Stoll, page 15, teaches a “database” [list] is used to track “parts” in the “gas turbine” wherein the list includes tracking the “fired hours”, wherein page 5, col. 2, ¶ 1 teaches “Fired hours also contribute to long-term material creep, which also affects repair/replacement lives of the turbine hot gas components”, and then see page 4-5, section “GE Maintenance Cost factors”, ¶ 1  which teaches that “GE maintenance recommendations [engineering recommendations] are based on a “detailed analysis” of factors effecting the “reliability of the gas turbine”, in summary Stoll teaches providing an  engineering/maintenance recommendation based on the reliability of parts in a gas turbine, wherein a database keeps track of parts for the numbered of fired hours as the number of fired hours determines the operating life (“repair/replacement lives”, Stoll, page 5, section “Fired Hours and Stars Are Independent Parameters” provides an overview of “key factors” for the reliability of components in gas turbine system, e.g. see fig. 7 which show a “maintenance interval” based on starts/hours of operation – this is a recommendation of when to perform maintenance based on operating life (“Hours of Operation”) and “Starts”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA, as modified by Chee on a risk assessment system for estimating costs for constructing new power plants in various regions wherein the cost estimation suggests using a “risk sharing” agree with a builder of the plant with the teachings from Stoll on GE’s contractual services for “risk sharing” for power plants, including GE’s pricing mechanism for the CSA, the terms and conditions of the contracts, and the services provided by GE to the operator of the power plant. The motivation to combine would have been that EIA already suggests using a “risk sharing” agreement, one of ordinary skill would have been motivated to include the contractual services offered by such a “risk sharing agreement” as part of the forecasting for the power plants as this would have provided a more accurate assessment of the power plant’s financial outlook. 

EIA, as modified by Stoll and Chee, does not explicitly teach:
…financial incentive payable to the manufacturer…

Winig teaches:
…financial incentive payable to the manufacturer… (Winig, page 12, section “outcome-based pricing” teaches that “GE…contractual service agreements” such as for “gas turbines” includes a “bonus payment” [financial incentive] if “GE keeps the equipment running at a certain agreed for additional relevance see page 11, col. 1, ¶ 2 which teaches “GE’s traditional sales model within the oil and gas industry has been big-ticket and transactional: Customers purchased machines, as well as parts, maintenance, and repair service contracts at fixed prices”, for additional relevance see page 6, section “Intelligent Pipeline” is a disclosure by the assignee on the public availability of a “risk-assessment solution” for “aging infrastructure” such as “pipelines” running on the “Predix Ecosystem”, see the continuation of this section page 7, which states “GE went live with its risk-assessment solution in July 2015…”, i.e. the assignee has made “risk-assessment” software for “pipelines” publically available) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA, as modified above, on GE’s contractual service agreements with the teachings from Winig on additional terms and conditions in GE’s contractual service agreements  The motivation to combine would have been that having a business incentive (Stoll) that is a “bonus payment” (Winig) would have provided an immediate cash benefit to GE for meeting goals in the contract as it would have improved GE’s financials and made it easier for GE to provide a financial review of the contract. 
Additional KSR rationale apply, given that Winig teaches that the contracts are part of a traditional sales model (see citation above) for GE, specifically (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Winig teaches that these are terms and conditions in the contract that are known, Winig is merely combining/substituting/using/apply a known technique to the contract in Stoll. 

Regarding Claim 2
Stoll teaches:
	The system of claim 1, wherein the CSA comprises a second agreement between the operator of the power production system and the manufacturer of the power production system detailing the financial incentive payable to the manufacturer for the power production system meeting an availability metric, a power production metric, or a combination thereof.  (Stoll,. page 3-4, specifically, page 4, col. 1, ¶ 1, teaches that the agreements in the risk-sharing contract include “contractual performance provisions” [financial incentives] to provide “contractual guarantees for achieving….profitability” wherein “Contractual Performance is a key influence in driving high plant operating output capability [power production metric], high efficiency, high plant reliability and availability [metric for reliability and availability]. These contractual guarantees squarely place GE in the same Risk/Reward position as the plant owner,” , further see page 8, col. 2, ¶ 4, which teaches that “the objective of contractual performance…provides business [financial] incentives”, in other words the contracts include agreements to meet various performance metrics as part of the risk-sharing, and meeting these metrics provide “business incentives” 

Regarding Claim 4

The system of claim 2, wherein the commercial recommendation comprises an expected monetary impact, an expected exposure impact, or a combination thereof, of entering into the CSA. (Stoll teaches this, this is a risk-sharing contract wherein “LTSA/O&M pricing is structured to flexibly meet owner needs. When and how the owner makes money (such as peak summer sales, off-peak curtailments, maximum summer availability, frequent start-ups/shutdowns or high-cost winter natural gas) is aligned with the LTSA/O&M pricing…” (page 8, col. 1, ¶ 2), and page 8 col. 2, ¶ 1-3 teaches that “This Merchant Pricing algorithm has been widely used in many recent Contractual Services Agreements.” wherein the “pricing range” is determined by “starts” and “fired hours” [relevant factors for the risk assessment, see the other cited portions of Stoll], in other words Stoll teaches that the pricing for entering into a CSA includes a risk analysis based on the relevant factors to determine the “risk/reward” ratio such as to “maximizing profitability [example of monetary impact]” (page 8, col. 1, ¶ 2), for an example of an “exposure impact” see page 12, col. 1, ¶ 2, which teaches “High Availability performance of the plant during the Summer Peak Demand Period provides significantly greater value to the plant owner than availability during the Spring/ Autumn low demand periods.”, i.e. outages during the summer cause a large amount of exposure to the operator, this risk is transferred to GE as part of the “performance availability guarantee” )

Regarding Claim 6

	The system of claim 1, wherein the processor is configured to identify the relevant factors related to the configuration of the power production system based at least on the fleet data, and based on a depot data, an economic data, a historical risk data, or a combination thereof. (Stoll teaches this, see page 10, col. 2, ¶ 2 to page 11, col. 1, ¶ 1, which teaches “The LTSA/O&MA [contract] can achieve this by minimizing outage duration by project managing the outages … and employing best practices from the GE fleet…Reliability is enhanced by high-quality staff training, advanced preventive management systems, parts inventory and GEII fleet feedback…”, i.e. the “fired hours” and other related factors are determined based on “fleet” data, either by direct feedback or best practices, also see page 11, col.2 ,¶ 3 which provides an explicit example of identifying a “composition of the unavailable causes” from “GE fleet average” wherein page 12, col. 1, ¶ 2, teaches that this is part of the “contractual performance availability guarantee”, further see page 5, col. 2, ¶ 1, which provides an overview of the relevant factors and their “firm theoretical basis” as well as “historical performance [e.g., historical risk data of a fleet]”, also see page 8, col. 1, ¶ 1, which teaches “Some owners insist that serialized parts must remain within their fleet of units. Other owners permit GE to use parts throughout the Contractual Services fleet [depot data, as GE is maintaining the fleet of parts in a depot for these customers]”)

Regarding Claim 7
Chee teaches: 
	The system of claim 1, wherein the risk models comprise econometric models, physics-based models, statistical models, artificial intelligence (Al) models, or a combination thereof. (Chee, as cited above, teaches using probabilistic modelling, sensitivity analysis, and the like in combination with Monte Carlo simulations to develop a cash-flow analysis from a risk-based 

Regarding Claim 8
EIA teaches: 
	The system of claim 1, wherein the configuration of the power production system comprises the gas turbine system and; (EIA, see § 8)
	a steam turbine system, a heat recovery steam generator (HRSG), an electric generator, or a combination thereof, and wherein the HRSG is disposed downstream of an exhaust section of the gas turbine system, the steam turbine system is configured to received heated steam from the HRSG, and wherein the electric generator is3Application No. 15/583,623Mailed on September 15, 2020 mechanically coupled to the gas turbine system or to the steam turbine system and configured to produce electric power. (EIA, see § 8, 8.1 – a combined cycle gas turbine includes a “HRSG”, “electric generators”, steam “turbine” system, the HRSG as shown in figure 8-1 is downstream of an exhaust section, the turbines receive steam from the HRSG’s, and the electric generators are coupled to the system – this is a CC gas turbine for power generation that is “conventional”, also see § 9 for an “advanced generation” which is similarly encompasses by the claim)

    PNG
    media_image5.png
    687
    950
    media_image5.png
    Greyscale


Regarding Claim 9
Chee teaches:
	The system of claim 1, wherein the processor is configure to execute the risk models via a risk optimizer system configured to execute multiple scenarios comprising multiple CSA scenarios, multiple equipment options, or a combination thereof, to identify a contract that has a least risk. (Chee section 3 teaches using “Monte Carlo simulation” to determine the risk of various situations wherein “The simulation randomly selects a value for each risk variable, in accordance with its defined distribution and combine all randomly selected values for these variables into an overall evaluation of project risks” [multiple scenarios/equipment combos are in summary the system displays a range of various scenarios/equipment options for the user which relates the risks of the options to the “net present value”, specifically the “range of possible NPV outcomes” which allows the user to “be aware of the risk exposure”, it would have been obvious for one of ordinary skill to select the lowest risk from this list to minimize risk exposure, i.e. Chee page 280 teaches that the uses want to “reduce risk exposure”, Stoll teaches the same thing – see Stoll section “Conclusions” – these contracts are designed to reduce the risk, i.e. picking the lowest risk contract is an obvious way to reduce/mitigate risk) 

Regarding Claim 10.
Chee teaches: 
	The system of claim 9, wherein the risk optimizer system comprises a graphical user interface (GUI) comprising: (Chee, abstract and section 2, teaches using a “risk analysis software” of “DynRisk”, fig. 1, and fig. 3-12 of Chee are various displays from DynRisk)
an evaluation name input section (Chee, section 2, teaches that the DynRisk program uses an “influence diagram as the modelling means” wherein “An influence diagram is a graphical representation of the probabilistic conditioning and the order of uncertainty resolution and decision-making in a decision problem. Fundamentally an influence diagram is constructed with a series of nodes connected by arrows”, in other words Chee’s software provides a graphical representation for inputting the various parameters of the model, this includes the eval name and the config details, e.g. see fig. 1);
	a configuration details input section (Chee, as cited above);
	a deal structure to be evaluated input section (Chee, page 277, teaches that a variety of inputs form a deal structure that is input into the system);
	a numerical risk assessment output section (Chee, fig. 3- fig. 12, provides various displays of risk assessment outputs, these are graphical and numerical [they are charts that contain both graphics and numbers]);
	a graphical risk assessment output section (Chee, fig. 3- fig. 12, provides various displays of risk assessment outputs, these are graphical and numerical [they are charts that contain both graphics and numbers]);
	or a combination thereof.

Regarding Claim 11.
EIA teaches: 
	A method, comprising:(EIA, see pages 1-6, specifically page 6 – this is a report on the modelling used for “EIA electric market projections”, including the “the projected evolution of capital costs over the modeling horizon”, this is obviously a computer-implemented system) 
	identifying, via a processor executing an application, relevant factors related to a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system, where the relevant factors consist of ambient pressure, moisture, temperature, or a combination thereof for a given geographic region; i.e. the system identifies the regional ambient conditions as relevant factors and determines an “adjustment” for these conditions for a nominal plant’s performance – the factors include the “temperature”, the “pressure”, and the “humidity” – see table 2.4 which provides a breakdown by cite/state [example of a geographic region] for a “capacity adjustment” for various gas turbine technologies, and in regards to the fleet data –see page 3 the bullet point “Financing” – “EIA determines the cost of capital required to build new power plants by calculating a weighted average cost of capital using a mix of macro‐economic parameters determined through EIA’s modeling and an assumed capital structure for the electric power industry.”, i.e. this is based on averaged fleet data)
	building, via the application, one or more ... models configured to derive a probability of achieving a performance level for the configuration based on the relevant factors, wherein the performance level comprises a megawatt production level;   (EIA, see § 2.4 as cited above, then see § 2.6 and 2.6.1 – the “capital cost” of a power plan is developed “based on a generic facility of a certain size (capacity) and configuration, and assuming a non-specific U.S. location with no unusual location impacts” and then “In addition to the base Cost Estimate provided for the given technology, specific regional cost differences were determined.”, in other words the capital costs for building a facility are determined wherein the costs are determined by a model which predicts the performance level for a configuration based on the relevant factors of the ambient conditions, the probability of the performance level from this model is obviously 1, i.e. the system outputs, for a given configuration in a given geographical region for 
	receiving as input into the one or more risk models the geographic region for installation of the power production system; (EIA, see citations above – the models include the “unique location” for the plant, e.g. “Washington D.C.” or the like)
	and executing, via the processor executing the application, the risk models to derive an...and a commercial recommendation, wherein the commercial recommendation comprises a ... risk assessment of entering into a contractual service agreement (CSA) to implement the configuration of the power production system to produce the megawatt production level in the geographic region, (EIA, § 2.6.1 – “It should be noted that an EPC (turnkey) or equipment supply/balance of plant, as applicable to a given technology, contracting approach was assumed for each of the technologies, which included a risk sharing between the project owner and project construction contractor that, based on our experience, would be required in typical financing markets.”, i.e. the capital cost estimation that is output from the model is an example of a commercial recommendation for the configuration, wherein this recommendation includes an assumption of a “risk sharing” contract/agreement between the “owner” and the “contractor” [e.g., the manufacturer of the gas turbine] – it would have been obvious that a “risk sharing” contract/agree that “would be required in typical financing markets” would have included a risk assessment for the “risk sharing” agreement)


EIA does not explicitly teach:
risk models...
the risk models to derive an engineering recommendation 
	probabilistic risk assessment 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a financial incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the probabilistic risk assessment of entering into the CSA, 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. 

Chee teaches: 
risk model configured to derive a probability (Chee, abstract, teaches using a “software” [computer-implemented method, comprising a processor and memory], to analyze the risk of a power plant by using at least “probability analysis” such as “Monte Carlo Simulation”, further see the introduction on page 275 which teaches this is for Build-Operate-Transfer agreements/contracts, see sections 3-4 for an overview, specifically see page 277 # f which teaches that “O&M” costs are part of the model)
probabilistic risk assessment… (Chee, as cited above, teaches analyzing the risk of a new power plant for a contract, see section 5.2.1 ¶ 1 which teaches using a “sensitivity analysis” with the probabilistic risk model to “assess the impact” of a “change in the risk variable” on the “NPV” [net present value], in other words Chee’s system conducts a risk assessment by means of a sensitivity analysis to determine how a change in a risk variable would affect the risk/reward ratio of a power plant, for more details on the risk analysis technique see section 3 specifically)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA on a system for estimating costs for power plants with the teachings from Chee on using probabilistic risk modelling for power-plants to assess the risk of various factors on the net present value of the power plant. The motivation to combine would have been that building power plants that building power plants is a high-risk endeavor which is measured by “discounted cash flow rate” (Stoll, page 1, col. 2 , ¶ 3), and the system in Chee would have allowed for the risk-sharing contracts of Stoll to be more accurately priced for the risks involved (Chee, section 4, provides a “Cash flow model” for determining the “project cash flow” that is “discounted”, i.e. time/risk adjusted), as Chee’s system models the various risks for a power plant for a cash flow analysis. 

EIA, as modified by Chee above, does not explicitly teach:
... derive an engineering recommendation 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a financial incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the probabilistic risk assessment of entering into the CSA, 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. 

Stoll teaches: 
... derive an engineering recommendation ( Stoll, page 4-5, section “GE Maintenance Cost factors”, ¶ 1 which teaches that “GE maintenance recommendations [engineering recommendations] are based on a “detailed analysis” of factors effecting the “reliability of the gas turbine”, for more clarification see page 6, col. 1  - wherein, as part of a CSA see page 15 – GE provides a “Parts database” “In response, GEII is populating a Parts Database, which keeps track of each serialized hot gas and combustion system part in the gas turbine. Each part has its exposure characteristics tracked as it moves from one operating year to the next, including insertion date, fired hours, starts, trips, fuels, current unit name and part location within the unit. Also attached to each part is a data base pointer to the shop inspection and repair reports. Figure 18 illustrates a part condition repair report for a combustion liner.” and see figure 18 – this is an example of an engineering recommendation wherein this shows the risk “severity” 

    PNG
    media_image4.png
    325
    959
    media_image4.png
    Greyscale
 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a ... incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the ... risk assessment of entering into the CSA,  (Stoll, see the introduction – this is an article describing “GE’s Contractual Services”, i.e. see page 3 – this article is for GE’s contractual service agreements wherein GE’s CSA are a “risk mitigation tool” for the owner of a power plant to share/mitigate the risk of operating the power plant to the manufacturer, i.e. GE – then see page 8 for the “Merchant Plant Pricing” which describes the pricing structure of these contracts, e.g. the pricing “incorporates $/fired hour and $/MWH” and various other “provisions” wherein figure 3 shows that this is for “risk sharing” [EIA, § 2.6.1, assumes using “risk sharing” agreements for pricing, e.g. such as the ones described in Stoll], also see the “Conclusions” on pages 16-17 for a brief summary, teaches that GE i.e. this is for creating a risk-sharing contract between GE and the operator of the power plant wherein the processing of determining the CSA includes pricing the CSA based on a risk assessment
wherein page 17 col. 2, ¶ 2 and elsewhere (as cited above) teaches “Each of these agreements may include Contractual Performance Provisions…Contractual Performance is a key influence in driving high plant operating output capability, high efficiency, high plant reliability and availability.”, this is an incentive, as per page 10, col. 2, ¶ 2 “Another form of Contractual Performance is Availability and Reliability. The purpose is to provide business incentives …”, e.g. see page 8, “Merchant pricing plan” which teaches that the “pricing” includes “availability”, in summary Stoll teaches using risk-management and risk analysis techniques to determine the terms and conditions for a risk-sharing contract between the power plant operator and GE, i.e. as per Stoll, page 17, col. 2, ¶ 3 “In conclusion, Contractual Services is bringing these products and service to owners to change the focus from minimum price to maximum value by aligning the risk/reward goals. GE’s Contractual Services offers creative, contractually fixed price maintenance/ operation/ availability/ performance services to fuel this business partnership and create owners competitive advantage”, 
in regards to the pricing change - Stoll, page 3, col. 1, ¶ 3 to page 3, col. 2, ¶ 3 teaches that the contracts aligns the risk-reward goals including “price” by reducing the risk of “future 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. (Stoll, page 15, teaches a “database” [list] is used to track “parts” in the “gas turbine” wherein the list includes tracking the “fired hours”, wherein page 5, col. 2, ¶ 1 teaches “Fired hours also contribute to long-term material creep, which also affects repair/replacement lives of the turbine hot gas components”, and then see page 4-5, section “GE Maintenance Cost factors”, ¶ 1  which teaches that “GE maintenance recommendations [engineering recommendations] are based on a “detailed analysis” of factors effecting the “reliability of the gas turbine”, in summary Stoll teaches providing an  engineering/maintenance recommendation based on the reliability of parts in a gas turbine, wherein a database keeps track of parts for the numbered of fired hours as the number of fired hours determines the operating life (“repair/replacement lives”, Stoll, page 5, section “Fired Hours and Stars Are Independent Parameters” provides an overview of “key factors” for the reliability of components in gas turbine system, e.g. see fig. 7 which show a “maintenance interval” based )


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA, as modified by Chee on a risk assessment system for estimating costs for constructing new power plants in various regions wherein the cost estimation suggests using a “risk sharing” agree with a builder of the plant with the teachings from Stoll on GE’s contractual services for “risk sharing” for power plants, including GE’s pricing mechanism for the CSA, the terms and conditions of the contracts, and the services provided by GE to the operator of the power plant. The motivation to combine would have been that EIA already suggests using a “risk sharing” agreement, one of ordinary skill would have been motivated to include the contractual services offered by such a “risk sharing agreement” as part of the forecasting for the power plants as this would have provided a more accurate assessment of the power plant’s financial outlook. 

EIA, as modified by Stoll and Chee, does not explicitly teach:
…financial incentive payable to the manufacturer…

Winig teaches:
…financial incentive payable to the manufacturer… (Winig, page 12, section “outcome-based pricing” teaches that “GE…contractual service agreements” such as for “gas turbines” includes a “bonus payment” [financial incentive] if “GE keeps the equipment running at a certain agreed upon threshold”, for additional relevance see page 11, col. 1, ¶ 2 which teaches “GE’s traditional sales model within the oil and gas industry has been big-ticket and transactional: Customers purchased machines, as well as parts, maintenance, and repair service contracts at fixed prices”, for additional relevance see page 6, section “Intelligent Pipeline” is a disclosure by the assignee on the public availability of a “risk-assessment solution” for “aging infrastructure” such as “pipelines” running on the “Predix Ecosystem”, see the continuation of this section page 7, which states “GE went live with its risk-assessment solution in July 2015…”, i.e. the assignee has made “risk-assessment” software for “pipelines” publically available) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA, as modified above, on GE’s contractual service agreements with the teachings from Winig on additional terms and conditions in GE’s contractual service agreements  The motivation to combine would have been that having a business incentive (Stoll) that is a “bonus payment” (Winig) would have provided an immediate cash benefit to GE for meeting goals in the contract as it would have improved GE’s financials and made it easier for GE to provide a financial review of the contract. 
Additional KSR rationale apply, given that Winig teaches that the contracts are part of a traditional sales model (see citation above) for GE, specifically (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known Winig teaches that these are terms and conditions in the contract that are known, Winig is merely combining/substituting/using/apply a known technique to the contract in Stoll

Regarding Claim 12.
Stoll teaches:
	The method of claim 11, wherein the CSA comprises a second agreement between the operator of the power production system and the manufacturer of the power production system detailing the financial incentive payable to the manufacturer for the power production system meeting an availability metric, a power production metric, or a combination thereof. (Stoll,. page 3-4, specifically, page 4, col. 1, ¶ 1, teaches that the agreements in the risk-sharing contract include “contractual performance provisions” [financial incentives] to provide “contractual guarantees for achieving….profitability” wherein “Contractual Performance is a key influence in driving high plant operating output capability [power production metric], high efficiency, high plant reliability and availability [metric for reliability and availability]. These contractual guarantees squarely place GE in the same Risk/Reward position as the plant owner,” , further see page 8, col. 2, ¶ 4, which teaches that “the objective of contractual performance…provides business [financial] incentives”, in other words the contracts include agreements to meet various performance metrics as part of the risk-sharing, and meeting these metrics provide “business incentives”

Regarding Claim 14.

	The method of claim 13, wherein the commercial recommendation comprises an expected monetary impact, an expected exposure impact, or a combination thereof, of entering into the CSA. (Stoll teaches this, this is a risk-sharing contract wherein “LTSA/O&M pricing is structured to flexibly meet owner needs. When and how the owner makes money (such as peak summer sales, off-peak curtailments, maximum summer availability, frequent start-ups/shutdowns or high-cost winter natural gas) is aligned with the LTSA/O&M pricing…” (page 8, col. 1, ¶ 2), and page 8 col. 2, ¶ 1-3 teaches that “This Merchant Pricing algorithm has been widely used in many recent Contractual Services Agreements.” wherein the “pricing range” is determined by “starts” and “fired hours” [relevant factors for the risk assessment, see the other cited portions of Stoll], in other words Stoll teaches that the pricing for entering into a CSA includes a risk analysis based on the relevant factors to determine the “risk/reward” ratio such as to “maximizing profitability [example of monetary impact]” (page 8, col. 1, ¶ 2), for an example of an “exposure impact” see page 12, col. 1, ¶ 2, which teaches “High Availability performance of the plant during the Summer Peak Demand Period provides significantly greater value to the plant owner than availability during the Spring/ Autumn low demand periods.”, i.e. outages during the summer cause a large amount of exposure to the operator, this risk is transferred to GE as part of the “performance availability guarantee” )


Regarding Claim 16.
Chee teaches: 
	The method of claim 11, wherein executing, via the processor executing the application, the risk models comprises executing the risk models via a risk optimizer system, wherein the risk optimizer system comprises a graphical user interface (GUI) comprising: (Chee, abstract and section 2, teaches using a “risk analysis software” of “DynRisk”, fig. 1, and fig. 3-12 of Chee are various displays from DynRisk)
an evaluation name input section (Chee, section 2, teaches that the DynRisk program uses an “influence diagram as the modelling means” wherein “An influence diagram is a graphical representation of the probabilistic conditioning and the order of uncertainty resolution and decision-making in a decision problem. Fundamentally an influence diagram is constructed with a series of nodes connected by arrows”, in other words Chee’s software provides a graphical representation for inputting the various parameters of the model, this includes the eval name and the config details, e.g. see fig. 1);
	a configuration details input section (Chee, as cited above);
	a deal structure to be evaluated input section (Chee, page 277, teaches that a variety of inputs form a deal structure that is input into the system);
	a numerical risk assessment output section (Chee, fig. 3- fig. 12, provides various displays of risk assessment outputs, these are graphical and numerical [they are charts that contain both graphics and numbers]);
a graphical risk assessment output section (Chee, fig. 3- fig. 12, provides various displays of risk assessment outputs, these are graphical and numerical [they are charts that contain both graphics and numbers]);
	or a combination thereof.

Regarding Claim 17.
EIA teaches: 
	A non-transitory computer readable medium, comprising instructions that when executed by a processor, cause the processor to: (EIA, see pages 1-6, specifically page 6 – this is a report on the modelling used for “EIA electric market projections”, including the “the projected evolution of capital costs over the modeling horizon”, this is obviously a computer-implemented system) 
	identify, by executing an application, relevant factors related to a configuration of a power production system comprising a gas turbine system based at least on a fleet data for a fleet of the gas turbine system, where the relevant factors consist of ambient pressure, moisture, temperature, or a combination thereof for a given geographic region; (EIA, see page 2-4 and table 2-4 – this teaches that for CT power plants, e.g. gas turbines, the performance/capacity of the power plant is adjusted “for regional ambient conditions”, i.e. the system identifies the regional ambient conditions as relevant factors and determines an “adjustment” for these conditions for a nominal plant’s performance – the factors include the “temperature”, the “pressure”, and the “humidity” – see table 2.4 which provides a breakdown by cite/state [example of a geographic region] for a “capacity adjustment” for various gas turbine technologies, and in regards to the fleet data –see page 3 the bullet point “Financing” – “EIA determines the cost of capital required to build new power plants by calculating a weighted average cost of capital using a mix of macro‐economic parameters determined through EIA’s modeling and an assumed capital structure for the electric power industry.”, i.e. this is based on averaged fleet data)
	build, via the application, one or more risk models configured to derive a probability of achieving a performance level for the configuration based on the relevant factors, wherein the performance level comprises a megawatt production level;(EIA, see § 2.4 as cited above, then see § 2.6 and 2.6.1 – the “capital cost” of a power plan is developed “based on a generic facility of a certain size (capacity) and configuration, and assuming a non-specific U.S. location with no unusual location impacts” and then “In addition to the base Cost Estimate provided for the given technology, specific regional cost differences were determined.”, in other words the capital costs for building a facility are determined wherein the costs are determined by a model which predicts the performance level for a configuration based on the relevant factors of the ambient conditions, the probability of the performance level from this model is obviously 1, i.e. the system outputs, for a given configuration in a given geographical region for a given set of ambient conditions the performance level for the configuration of the power plant wherein there is a probability of 1 of achieving this performance level
	receive, via the application, as input into the one or more risk models the geographic region for installation of the power production system; (EIA, see citations above – the models include the “unique location” for the plant, e.g. “Washington D.C.” or the like) 
and execute, via the application, the risk models to derive ...a commercial recommendation, wherein the commercial recommendation comprises a ... risk assessment of entering into a contractual service agreement (CSA) to implement the configuration of the power production system to produce the megawatt production level in the geographic region (EIA, § 2.6.1 – “It should be noted that an EPC (turnkey) or equipment supply/balance of plant, as applicable to a given technology, contracting approach was assumed for each of the technologies, which included a risk sharing between the project owner and project construction contractor that, based on our experience, would be required in typical financing markets.”, i.e. the capital cost estimation that is output from the model is an example of a commercial recommendation for the configuration, wherein this recommendation includes an assumption of a “risk sharing” contract/agreement between the “owner” and the “contractor” [e.g., the manufacturer of the gas turbine] – it would have been obvious that a “risk sharing” contract/agree that “would be required in typical financing markets” would have included a risk assessment for the “risk sharing” agreement)

EIA does not explicitly teach:
	risk models...
...derive an engineering recommendation ...
	probabilistic risk assessment 
, wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a financial incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the probabilistic risk assessment of entering into the CSA, and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination 6Application No. 15/583,623 Request for Continued Examination (RCE), Amendment, and Response to Office Action Mailed on September 15, 2020 thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. 


Chee teaches: 
risk model configured to derive a probability (Chee, abstract, teaches using a “software” [computer-implemented method, comprising a processor and memory], to analyze the risk of a power plant by using at least “probability analysis” such as “Monte Carlo Simulation”, further see the introduction on page 275 which teaches this is for Build-Operate-Transfer agreements/contracts, see sections 3-4 for an overview, specifically see page 277 # f which teaches that “O&M” costs are part of the model)
probabilistic risk assessment… (Chee, as cited above, teaches analyzing the risk of a new power plant for a contract, see section 5.2.1 ¶ 1 which teaches using a “sensitivity analysis” with the probabilistic risk model to “assess the impact” of a “change in the risk variable” on the “NPV” [net present value], in other words Chee’s system conducts a risk assessment by means of a sensitivity analysis to determine how a change in a risk variable would affect the risk/reward ratio of a power plant, for more details on the risk analysis technique see section 3 specifically)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA on a system for estimating costs for power plants with the teachings from Chee on using probabilistic risk modelling for power-plants to assess the risk of various factors on the net present value of the power plant. The motivation to combine would have been that building power plants that building power plants is a high-risk endeavor which is measured by “discounted cash flow rate” (Stoll, page 1, col. 2 , ¶ 3), and the system in Chee would have allowed for the risk-sharing contracts of Stoll to be more accurately priced for the risks involved (Chee, section 4, provides a “Cash flow model” for determining the “project cash flow” that is “discounted”, i.e. time/risk adjusted), as Chee’s system models the various risks for a power plant for a cash flow analysis. 

EIA, as modified by Chee above, does not explicitly teach:
... derive an engineering recommendation 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a financial incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the probabilistic risk assessment of entering into the CSA, 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. 

Stoll teaches: 
... derive an engineering recommendation ( Stoll, page 4-5, section “GE Maintenance Cost factors”, ¶ 1 which teaches that “GE maintenance recommendations [engineering recommendations] are based on a “detailed analysis” of factors effecting the “reliability of the gas turbine”, for more clarification see page 6, col. 1  - wherein, as part of a CSA see page 15 – GE provides a “Parts database” “In response, GEII is populating a Parts Database, which keeps track of each serialized hot gas and combustion system part in the gas turbine. Each part has its exposure characteristics tracked as it moves from one operating year to the next, including insertion date, fired hours, starts, trips, fuels, current unit name and part location within the unit. Also attached to each part is a data base pointer to the shop inspection and repair reports. Figure 18 illustrates a part condition repair report for a combustion liner.” and see figure 18 – this is an example of an engineering recommendation wherein this shows the risk “severity” associated with each component in the turbine, the risk “severity” obviously being based on the risk models)

    PNG
    media_image4.png
    325
    959
    media_image4.png
    Greyscale
 
wherein the CSA comprises an agreement between an operator of the power production system and a manufacturer of the power production system detailing a ... incentive payable to the manufacturer for the power production system meeting an operational reliability metric, wherein the commercial recommendation comprises a recommended pricing change to the CSA based on the ... risk assessment of entering into the CSA,  (Stoll, see the introduction – this is an article describing “GE’s Contractual Services”, i.e. see page 3 – this article is for GE’s contractual service agreements wherein GE’s CSA are a “risk mitigation tool” for the owner of a power plant to share/mitigate the risk of operating the power plant to the manufacturer, i.e. GE – then see page 8 for the “Merchant Plant Pricing” which describes the pricing structure of these contracts, e.g. the pricing “incorporates $/fired hour and $/MWH” and various other “provisions” wherein figure 3 shows that this is for “risk sharing” [EIA, § 2.6.1, assumes using “risk sharing” agreements for pricing, e.g. such as the ones described in Stoll], also see the “Conclusions” on pages 16-17 for a brief summary, teaches that GE [manufacturer of power production system] uses risk modelling/assessments to enter contracts with plant operators in order to “reduce risks” [i.e., mitigate/transfer risk], wherein the i.e. this is for creating a risk-sharing contract between GE and the operator of the power plant wherein the processing of determining the CSA includes pricing the CSA based on a risk assessment
wherein page 17 col. 2, ¶ 2 and elsewhere (as cited above) teaches “Each of these agreements may include Contractual Performance Provisions…Contractual Performance is a key influence in driving high plant operating output capability, high efficiency, high plant reliability and availability.”, this is an incentive, as per page 10, col. 2, ¶ 2 “Another form of Contractual Performance is Availability and Reliability. The purpose is to provide business incentives …”, e.g. see page 8, “Merchant pricing plan” which teaches that the “pricing” includes “availability”, in summary Stoll teaches using risk-management and risk analysis techniques to determine the terms and conditions for a risk-sharing contract between the power plant operator and GE, i.e. as per Stoll, page 17, col. 2, ¶ 3 “In conclusion, Contractual Services is bringing these products and service to owners to change the focus from minimum price to maximum value by aligning the risk/reward goals. GE’s Contractual Services offers creative, contractually fixed price maintenance/ operation/ availability/ performance services to fuel this business partnership and create owners competitive advantage”, 
in regards to the pricing change - Stoll, page 3, col. 1, ¶ 3 to page 3, col. 2, ¶ 3 teaches that the contracts aligns the risk-reward goals including “price” by reducing the risk of “future price uncertainty” [i.e. CSA’s are based on risked modelling], further see page 8, col. 2, ¶ 2 teaches that the “contract pricing” is based on the risk model’s analysis of factors such as “fired 
and wherein the engineering recommendation comprises a first list of subsystems, components, or a combination thereof, of the gas turbine, having an operating life below a number of fired hours, a second list of subsystems, components, or a combination thereof, of the gas turbine, having a reliability below a reliability measure, or a combination of the first and the second list. (Stoll, page 15, teaches a “database” [list] is used to track “parts” in the “gas turbine” wherein the list includes tracking the “fired hours”, wherein page 5, col. 2, ¶ 1 teaches “Fired hours also contribute to long-term material creep, which also affects repair/replacement lives of the turbine hot gas components”, and then see page 4-5, section “GE Maintenance Cost factors”, ¶ 1  which teaches that “GE maintenance recommendations [engineering recommendations] are based on a “detailed analysis” of factors effecting the “reliability of the gas turbine”, in summary Stoll teaches providing an  engineering/maintenance recommendation based on the reliability of parts in a gas turbine, wherein a database keeps track of parts for the numbered of fired hours as the number of fired hours determines the operating life (“repair/replacement lives”, Stoll, page 5, section “Fired Hours and Stars Are Independent Parameters” provides an overview of “key factors” for the reliability of components in gas turbine system, e.g. see fig. 7 which show a “maintenance interval” based on starts/hours of operation – this is a recommendation of when to perform maintenance based on operating life (“Hours of Operation”) and “Starts”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA, as modified by Chee on a risk assessment system for estimating costs for constructing new power plants in various regions wherein the cost estimation suggests using a “risk sharing” agree with a builder of the plant with the teachings from Stoll on GE’s contractual services for “risk sharing” for power plants, including GE’s pricing mechanism for the CSA, the terms and conditions of the contracts, and the services provided by GE to the operator of the power plant. The motivation to combine would have been that EIA already suggests using a “risk sharing” agreement, one of ordinary skill would have been motivated to include the contractual services offered by such a “risk sharing agreement” as part of the forecasting for the power plants as this would have provided a more accurate assessment of the power plant’s financial outlook. 

EIA, as modified by Stoll and Chee, does not explicitly teach:
…financial incentive payable to the manufacturer…

Winig teaches:
…financial incentive payable to the manufacturer… (Winig, page 12, section “outcome-based pricing” teaches that “GE…contractual service agreements” such as for “gas turbines” includes a “bonus payment” [financial incentive] if “GE keeps the equipment running at a certain agreed for additional relevance see page 11, col. 1, ¶ 2 which teaches “GE’s traditional sales model within the oil and gas industry has been big-ticket and transactional: Customers purchased machines, as well as parts, maintenance, and repair service contracts at fixed prices”, for additional relevance see page 6, section “Intelligent Pipeline” is a disclosure by the assignee on the public availability of a “risk-assessment solution” for “aging infrastructure” such as “pipelines” running on the “Predix Ecosystem”, see the continuation of this section page 7, which states “GE went live with its risk-assessment solution in July 2015…”, i.e. the assignee has made “risk-assessment” software for “pipelines” publically available) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from EIA, as modified above, on GE’s contractual service agreements with the teachings from Winig on additional terms and conditions in GE’s contractual service agreements  The motivation to combine would have been that having a business incentive (Stoll) that is a “bonus payment” (Winig) would have provided an immediate cash benefit to GE for meeting goals in the contract as it would have improved GE’s financials and made it easier for GE to provide a financial review of the contract. 
Additional KSR rationale apply, given that Winig teaches that the contracts are part of a traditional sales model (see citation above) for GE, specifically (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Winig teaches that these are terms and conditions in the contract that are known, Winig is merely combining/substituting/using/apply a known technique to the contract in Stoll.

Regarding Claim 18.
Stoll teaches:
	The non-transitory machine readable media of claim 17, wherein the CSA comprises a second agreement between the operator of the power production system and the manufacturer of the power production system detailing the financial incentive payable to the manufacturer for the power production system meeting an availability metric, a power production metric, or a combination thereof. (Stoll,. page 3-4, specifically, page 4, col. 1, ¶ 1, teaches that the agreements in the risk-sharing contract include “contractual performance provisions” [financial incentives] to provide “contractual guarantees for achieving….profitability” wherein “Contractual Performance is a key influence in driving high plant operating output capability [power production metric], high efficiency, high plant reliability and availability [metric for reliability and availability]. These contractual guarantees squarely place GE in the same Risk/Reward position as the plant owner,” , further see page 8, col. 2, ¶ 4, which teaches that “the objective of contractual performance…provides business [financial] incentives”, in other words the contracts include agreements to meet various performance metrics as part of the risk-sharing, and meeting these metrics provide “business incentives” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santos, “A METHODOLOGY TO INCORPORATE RISK AND UNCERTAINTY IN ELECTRICITY POWER PLANNING”, 2016 – see abstract, this is a model for risk in electricity planning/generation
Jones, “Economic and Technical Considerations for Combined-Cycle Performance-Enhancement Options”, October 2000, GE Power Systems – see the section “Performance-Enhancement Case Study” which starts with The economic analysis of performance enhancement alternatives is highly dependent upon plant configuration, capacity factor, expected electricity price duration curves and fuel cost....”, see exhibits 1-3
Economist Intelligence Unit, “Managing the risk in renewable energy”, 2011, from the Economist – see page 22 “When power producers transfer risk, it is not exclusively to insurers. Many say they transfer operational risk onto suppliers of hardware, such as wind turbine manufacturers. 
United Nations Environment Programme, “Financial Risk Management Instruments for Renewable Energy Projects”, 2004 – see page 25 ¶ 2-3 – “A possible solution may lie in the contractual arrangements that are used in parts of Europe for wind energy projects. Some of the large turbine manufacturers now offer Contractual Service Agreements (CSAs) which guarantee the technical availability of the system over the term of the financing agreement. Manufacturers receive payment per kilowatt hour generated, in return for which they guarantee to cover all maintenance and repair costs, including possible replacement of expensive components such as rotor blades, gearboxes or generators. This type of service agreement can provide greater confidence to underwriters that the technology and operating and maintenance risks associated with wind energy projects are being better managed, which could assist in creating greater capacity and broader coverage with reduced premiums.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128